Case 17-40185-pwb   Doc   Filed 03/18/20 Entered 03/18/20 16:46:37   Desc Main
                           Document     Page 1 of 3
Case 17-40185-pwb   Doc   Filed 03/18/20 Entered 03/18/20 16:46:37   Desc Main
                           Document     Page 2 of 3
Case 17-40185-pwb          Doc    Filed 03/18/20 Entered 03/18/20 16:46:37           Desc Main
                                   Document     Page 3 of 3


                                 CERTIFICATE OF SERVICE

         This is to certify that I have served the following parties in this matter with a copy
  of the within and foregoing by, unless otherwise noted, depositing a true and correct
  copy in the U.S. Mail with sufficient postage affixed thereto and properly addressed as
  follows:

  Mary Ida Townson, Esq.
  Chapter 13 Trustee
  Via Electronic Notice

  Jeffrey B. Kelly, Esq.
  Attorney for Debtor
  Via Electronic Notice

  Jamie Leigh Floyd
  2121 Old Dalton Road
  Rome, GA 30165
                 th
         This 18 day of March, 2020.

                                                        /s/ Marc E. Ripps
                                                        Marc E. Ripps
                                                        Georgia Bar No. 606515
  P. O. Box 923533
  Norcross, GA 30010-3533
  (770) 448-5377
  Email: meratl@aol.com
